Citation Nr: 0829998	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-17 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 until March 
1974.  He died in March 2005, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 


FINDINGS OF FACT

1.  The veteran died in March 2005 at the age of 54. 
According to the Certificate of Death, the cause of his death 
was listed as primary hepatoma due to Hepatitis C. There was 
no autopsy performed. 

2.  The appellant is the veteran's surviving spouse.

3.  At the time of the veteran's death, service connection 
had not been established for any disability. 

4.	Service treatment records do not show the presence of a 
malignancy during service, nor was a malignancy demonstrated 
within one year following separation from service.

5.	The evidence is negative for primary hepatoma or Hepatitis 
C for many years after service separation, nor does the 
evidence establish a medical nexus between military service, 
to include exposure to herbicides and the veteran's hepatoma 
or Hepatitis C.

6.	 The veteran's primary hepatoma or Hepatitis C is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam. 




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as primary 
hepatoma due to Hepatitis C. It is noted that direct service 
connection has not been established for Hepatitis C or any 
other renal disability, nor were any problems related to 
Hepatitis C noted in service.  Moreover, the post-service 
medical evidence does not show any treatment or diagnoses 
referable to Hepatitis C until December 2004, over thirty 
years after service.   

Additionally, the Board considers that compensation shall not 
be paid if a claimed disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110 (West 2007); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2004).  With respect to alcohol and drug abuse, 
§ 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  

Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) 
(2004).  Furthermore, VA's General Counsel has confirmed that 
direct service connection for a disability that results from 
a claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 
2-98.  

Although under 38 C.F.R. § 3.301(c)(2) the simple drinking of 
alcoholic beverage will not of itself be considered willful 
misconduct, in this case, the veteran's records indicate 
chronic, as opposed to infrequent abuse of alcohol.  For 
example, in a January 2005 private treatment record it was 
noted that "his appearance would suggest a longstanding use 
of alcohol particularly with the protuberant abdomen, (and) 
his abnormal liver functions. Fortunately he has stopped his 
alcohol and should abstain in the future." 

A private treatment record from later on in January 2005 
noted that it appeared that the veteran had a "primary 
hepatoma with extension out of the liver and with alcoholic 
liver disease and secondary varices." A February 2005 
private treatment record additionally indicated that the 
veteran had a longstanding history of alcohol abuse and 
Hepatitis C as well as alcoholic cirrhosis. 
 
The law states that no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs. 38 C.F.R. § 3.301. Thus, if the 
veteran's liver disease was the result of the willful misuse 
of alcohol, he is not entitled to service connection as a 
matter of law, regardless of whether the infection occurred 
during service. See, e.g., Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Nevertheless, the Board notes that direct service connection, 
including on a presumptive basis, for the veteran's terminal 
primary hepatoma and Hepatitis C has not been established 
because competent evidence of record does not show that the 
disease was present during active service, nor manifested or 
aggravated within the applicable presumptive period of one 
year following service for chronic diseases including 
malignant tumors. See 38 C.F.R. §§ 3.307, 3.309. 

The Board has additionally considered the appellant's 
assertion that the veteran's death from cancer was caused by 
exposure to herbicides.  For purposes of establishing service 
connection for a disability resulting from exposure to an 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

A review of the veteran's DD 214's and record of assignments 
does not confirm that he had active service in the Republic 
of Vietnam within the applicable time period under 38 C.F.R. 
§ 3.307(a)(6)(iii).  Rather, the records indicate Foreign 
Service in Germany and Korea.  In fact, the appellant has 
asserted that the veteran was exposed to toxic herbicides 
used in Korea, not in Vietnam.  

Although there is a May 2006 statement in the file from the 
Director of the Joint Services Records Research Center 
(JSRRC) indicating that the veteran's unit was located in 
Korea in a location where herbicides were used, the letter 
continues indicating that "although Republic of Korea Armed 
Forces personnel were advised in the use of herbicides by 
United States Army Non Commissioned Officers, no United 
States personnel are known to have been actually involved in 
their application." 

Additionally, because application of 38 C.F.R. § 3.309(e) is 
only relevant for veterans who served in the Republic of 
Vietnam, the veteran would not qualify for a grant of 
presumptive service connection under this provision.

Further, even if it was conceded that the veteran was in fact 
in Vietnam during the appropriate time period, a grant of 
presumptive service connection is not for application here 
because liver cancer is not among the diseases listed under 
38 C.F.R. § 3.309(e). 

In conclusion, the competent evidence of record fails to 
establish service connection for any liver-related disorder, 
which caused his death, on either a direct or presumptive 
basis.  Moreover, the veteran was not service-connected for 
any disability at the time of his death.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.    

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2006, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained service treatment 
records. Additionally, she submitted the veteran's death 
certificate and private treatment records. 

Although a VA medical opinion was not obtained, the Board 
finds there is otherwise sufficient competent evidence of 
record (in the form of private treatment records documenting 
the events leading up to the veteran's death and his death 
certificate) to make a decision on the claim.  The Board 
again notes that, due to the lengthy absence of treatment 
following separation from the veteran's active service, the 
evidence does not suggest that a primary hepatoma or 
Hepatitis C may be related to service such as to necessitate 
a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


